DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9, 11-13, and 15 are pending. Claims 10 and 14 have been canceled. Claim 15 is new. Claims 1-9 and 11-13 have been amended. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an ice-slurry generator,” and “an ice-slurry transfer apparatus,” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings were received on 07/14/2022.  These drawings are accepted.

Specification
The substitute specification filed 07/14/2022 has been entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ice-slurry transfer apparatus” in claim 9; “electronic means” in claims 9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an ice-slurry transfer apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The originally filed disclosure does not depict the generator or the transfer apparatus and the written specification do not describe the elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-H08240367-A) in view of Lindenberg (1,395,193).

Regarding Claim 1: Sato teaches a method for manufacturing wet snow comprising: making ice-slurry in an ice-slurry generator (paragraph [0001]) and pumping ice-slurry from a supply to a wet snow making system (via 110); operating the wet snow making system (see Figure 2), wherein the wet snow making system (via 110) comprises a wet snow making apparatus (110) with at least one filter unit (118), having a conically shaped porous filter housing (see Figure 2 area around number 118) within a wet snow-making clamber (112) of the wet snow making apparatus (110); feeding of ice-slurry from a supply trough at least one inlet into a conical filter unit (118) chamber inside the wet snow-making apparatus (110); impacting the ice-slurry by air pressure trough (via 128) at least one inlet (116); discharging wet snow (via the pipe 126 to outlet 130) with air pressure from at least one outlet of the wet snow-making apparatus (see title and Figure 1).  
Sato fails to teach filtering the ice-slurry in a conically shaped filter housing inside wet snow-making apparatus.
Lindenberg teaches filtering the ice-slurry in a conically shaped filter (1) housing (32) inside wet snow-making apparatus (see Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided filtering the ice-slurry in a conically shaped filter housing inside wet snow-making apparatus to the structure of Sato as taught by Lindenberg in order to advantageously use the inclined surfaces to improve discharge of liquids (see Lindenberg, page 1, lines 50-61). 

Regarding Claim 4: Sato fails to teach wherein a conical shaped filter housing within a wet snow-making chamber of a wet snow making apparatus is in the form of a truncated cone or conical frustum, and shaped as a right circular cone with an apex angle between 140 to 179.9 degrees.
Lindenberg teaches a conical shaped filter housing (32) within a wet snow-making chamber (6 inside of 1) of a wet snow making apparatus (see Figures 1-2) is in the form of a truncated cone or conical frustum, and shaped as a right circular cone (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a conical shaped filter housing within a wet snow-making chamber of a wet snow making apparatus is in the form of a truncated cone or conical frustum, and shaped as a right circular cone with an apex angle between 140 to 179.9 degrees to the structure of Sato as taught by Lindenberg in order to advantageously provide improve discharge removal (see Lindenberg, page 1, lines 50-61). 
Sato modified supra does, however, disclose the snow making apparatus. Therefore, the manner of operating the snow maker to achieve conical angles, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in proportions of the cone/conical structure would vary the angles of the cone (see Lindenberg, page 1, lines 50-61, inclined surfaces). Therefore, since the general conditions of the claims, were disclosed in the prior art by Sato modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a change in proportions of the angles of the conical structure. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 5: Sato teaches wherein the ice-slurry enters a conical filter housing (cone shape of 112) through the narrow opening or aperture end (see Figure 2), of a conical filter (see Figure 2) and wet snow is discharged through the wide opening or base end of a conical filter (see Figure 2).

Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-H08240367-A) in view of Lindenberg (1,395,193), as applied to claim 1 above, and further in view of Viglundsson (WO 2016/006004 A1). 
Regarding Claim 2: Sato modified supra fails to teach wherein ice-slurry contains 0.05 to 25% salt.
Viglundsson teaches wherein ice-slurry contains 0.05 to 25% salt (Example 2). 
Sato modified supra does, however, disclose the snow making apparatus. Therefore, the manner of operating the snow maker to achieve specific salt percentages, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in proportions of the salt would result when the concentration of the salt added to the apparatus is changed/varied (see Viglundsson, Examples 2 and 3). Therefore, since the general conditions of the claims, were disclosed in the prior art by Sato modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that a change in proportions of the salt would result when the concentration of the salt added to the apparatus is changed/varied as disclosed by Sato modified supra having it operating within the varying percentages. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 3: Sato modified supra fails to teach wherein wet snow discharged from the wet snow making apparatus and onto a specific target contains 30 to 90% ice, and 0.01 to 10% salt at temperature of 0 to -20 C.
Viglundsson teaches wherein wet snow discharged from a wet snow making apparatus and onto a specific target is characterized in that: wet snow wherein wet snow discharged from the wet snow making apparatus and onto a specific target contains 30 to 90% ice, and 0.01 to 10% salt at temperature of 0 to -20 C (see Examples 2 and 3).
Sato modified supra does, however, disclose the snow making apparatus. Therefore, the manner of operating the snow maker to achieve specific salt percentages specific temperatures and ice percentages, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in proportions of the salt would result when the concentration of the salt added to the apparatus is changed/varied as well as specific temperatures and ice percentages (see Viglundsson, Examples 2 and 3). Therefore, since the general conditions of the claims, were disclosed in the prior art by Sato modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a change in proportions of the salt would result when the concentration of the salt added to the apparatus is changed/varied as well as specific temperatures and ice percentages as disclosed by Sato modified supra having it operating within the varying percentages. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 15: Sato further teaches wherein pressurized air pressured air (air pipe 114 and 128 and 130) is applied to the at least one inlet and the at least one outlet (via 128 and 130).  
Sato modified supra fails to teach and wherein the pressurized air is controlled by electronic means.  
Viglundsson teaches wherein pressurized air is controlled by electronic means (claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the pressurized air is controlled by electronic means to the structure of Sato modified supra as taught by Viglundsson in order to advantageously automate the control of structural elements (see claim 6 of Viglundsson, MPEP 2144.04 III.).  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-H08240367-A) in view of Lindenberg (1,395,193).

Regarding Claim 6: Sato teaches a wet snow making apparatus (110) comprising: a wet snow making chamber (112) having at least one inlet to receive ice-slurry from a supply (piping for air and water 116) and at least one outlet (130) for the discharge of wet snow (see Figure 2); at least one conically shaped filter housing within the wet snow-making chamber (112) of the wet snow making apparatus (110); where the apex of the conically shaped filter housing (cone shape filter in 112) is directed against the flow of the ice-slurry (see Figure 2); at least one inlet for pressured air (from 128) for impacting the ice- slurry (see Figure 2) and filtering the ice-slurry in the conically shaped filter unit chamber (cone shape filter in 112) inside the wet snow-making apparatus (110) and converting ice-slurry into wet snow (snow); at least one outlet for discharge of the liquid (130).
Sato fails to teach the liquid filtered through conically shaped filter housing, collecting liquid and transferring liquid out of wet snow-making apparatus. 
Lindenberg teaches discharge of liquid filtered through a filter housing (32), collecting liquid and transferring liquid out of wet snow-making apparatus (see Figures 1-2, via pipe 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one outlet for discharge of the liquid filtered through conically shaped filter housing, collecting liquid and transferring liquid out of wet snow-making apparatus to the structure of Sato as taught by Lindenberg in order to advantageously drain away leftover water (see Lindenberg, , page 1, lines 50-61). 

Regarding Claim 7: Sato fails to teach wherein the filter housing within a wet snow-making chamber of a wet snow making apparatus is conically shaped in the form of a truncated cone or conical frustum, and shaped as a right circular cone; where the apex angle of the truncated cone is in the range of 140 to 179.9 degrees.
 Lindenberg teaches a conical shaped filter housing (32) within a wet snow-making chamber (6 inside of 1) of a wet snow making apparatus (see Figures 1-2) is in the form of a truncated cone or conical frustum, and shaped as a right circular cone (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the filter housing within a wet snow-making chamber of a wet snow making apparatus is conically shaped in the form of a truncated cone or conical frustum, and shaped as a right circular cone to the structure of Sato as taught by Lindenberg in order to advantageously provide improve removal of liquids (see Lindenberg, pages 1, lines 50-61). 
Sato modified supra does, however, disclose the snow making apparatus. Therefore, the manner of operating the snow maker to achieve conical angles, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in proportions of the cone/conical structure would vary the angles of the cone (see Lindenberg, page 1, lines 50-61). Therefore, since the general conditions of the claims, were disclosed in the prior art by Sato modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a change in proportions of the angles of the conical structure. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 8: Sato fails to teach wherein the inside volume of wet snow making chamber is between 5 to 500 ml and where processing frequency is in a range of 10 to 200 shots of wet snow per minute. 
Sato modified supra does, however, disclose the snow making apparatus. Therefore, the manner of operating the snow maker to achieve ice volume, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in proportions of the cone/conical structure would vary ice output (see Lindenberg, page 1, lines 50-61 and 82-88). Therefore, since the general conditions of the claims, were disclosed in the prior art by Sato modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a change in proportions of the angles of the conical structure. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-H08240367-A) in view of Lindenberg (1,395,193), as applied to claim 6 above, and further in view of and Viglundsson (WO 2016/006004 A1).

Regarding Claim 11: Sato further teaches wherein forces are applied to the at least one inlet and the at least one outlet (via 128 and 130). 
Sato modified supra fails wherein an extent and a frequency of the applied forces are controlled by electronic means.
Viglundsson teaches an extent and frequency of such applications are controlled by electronic means (claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the extent and frequency of such applications are controlled by electronic means to the structure of Sato modified supra as taught by Viglundsson in order to advantageously automate the control of structural elements (see claim 6 of Viglundsson, MPEP 2144.04 III.).  

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-H08240367-A) in view of Lindenberg (1,395,193) and Viglundsson (WO 2016/006004 A1).

Regarding Claim 9: Sato teaches a system (paragraph [0001]) for producing wet snow (paragraph [0001]) comprising: ice-slurry from an ice-slurry generator (paragraph [0001]) or from a supply of ice-slurry (paragraph [0001]); a wet snow making apparatus (110) comprising: a wet snow making chamber (112) having at least one inlet (via 22) to receive ice-slurry from a supply (via 22) and at least one outlet (see Figure 2) for the discharge of wet snow (see Figure 2); at least one conically shaped filter housing (cone shaped filter in 112) within the wet snow-making chamber (112) of the wet snow making apparatus (110); where the apex of the conically shaped filter housing (cone shape filter in 112) is directed against the flow of the ice-slurry (see Figure 2); at least one inlet for pressured air for impacting the ice-slurry and filtering the ice- slurry in a conically shaped filter unit chamber (cone shape filter in 112) inside the wet snow-making apparatus (110) and converting ice-slurry into wet snow (ice nuclei); at least one outlet for discharge of the liquid (via 130) filtered through conically shaped filter housing (cone shape filter in 112), collecting liquid and transferring liquid out of the wet snow-making apparatus (via 130); an ice-slurry transfer apparatus (116) to transfer ice-slurry to inlet of the wet snow making apparatus (water piping 116 and 126), and a wet snow transfer apparatus (water piping 128 and 130) powered by pressured air (air pipe 114 and 128 and 130). 
Sato fails to teach to transfer wet snow that is discharged out of the wet snow making apparatus, and where the opening of inlet for ice-slurry and for discharge of wet snow are controlled by valves the wet snow making apparatus fitted with the valves and monitoring devices available to those skilled in the art and said valves being powered by air pressure and monitoring devices being controlled and run by electronic means. 
Lindenberg teaches discharge of the liquid filtered through conically shaped filter (1)  housing (see 32, in Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided discharge of the liquid filtered through conically shaped filter housing to the structure of Sato as taught by Lindenberg in order to advantageously use the inclined surfaces to improve discharge of liquids (see Lindenberg, page 1, lines 50-61). 
Viglundsson teaches to transfer wet snow that is discharged out of the wet snow making apparatus, and where the opening of inlet for ice-slurry and for discharge of wet snow are controlled by valves the wet snow making apparatus fitted with the valves and monitoring devices available to those skilled in the art and said valves being powered by air pressure (claim 7) and monitoring devices being controlled and run by electronic means (claim 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided to transfer wet snow that is discharged out of the wet snow making apparatus, and where the opening of inlet for ice-slurry and for discharge of wet snow are controlled by valves the wet snow making apparatus fitted with the valves and monitoring devices available to those skilled in the art and said valves being powered by air pressure and monitoring devices being controlled and run by electronic mean to the structure of Sato modified supra as taught by Viglundsson in order to advantageously drain away leftover water and automate the control of structural elements (see Viglundsson, claims 6-8, MPEP 2144.04 III.). 

Regarding Claim 12: Sato modified supra fails to teach where ice-slurry can be made of a fluid that is aqueous, containing different solutes.
Viglundsson teaches where ice-slurry can be made of a fluid that is aqueous, containing different solutes (page 4, lines 21-33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided where ice-slurry can be made of a fluid that is aqueous, containing different solutes to the structure of Sato modified supra as taught by Viglundsson in order to advantageously extend the shelf life of items by slowing the melt time (see page, lines  of Viglundsson).  


Regarding Claim 13: Sato modified supra fails where ice-slurry is made of a fluid that is prepared from wastewater containing solutes of inorganic or organic nature.  
Viglundsson teaches where ice-slurry is made of a fluid that is prepared from wastewater containing solutes of inorganic or organic nature (intended use for water source, claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided where ice-slurry is made of a fluid that is prepared from wastewater containing solutes of inorganic or organic nature to the structure of Sato modified supra as taught by Viglundsson in order to advantageously recycle waste water for cooling. 


Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In regards to the arguments that “an ice slurry transfer apparatus” is well known that argument it not persuasive. Applicant has failed to proffer any evidence as to what the structure is or even a required drawing depiction. 
In response to applicant's argument that secondary reference Lindenberg, cannot be combined with the primary reference, the office respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Sato; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
The arguments on pages 13-17 are not persuasive as one of ordinary skill in the art would understand that the modification can be made regardless of system upright orientation as the three dimensional structure is not fixed. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the Lindenberg reference requires gravitation forces, however, Lindenberg was relied on to teach a cone shaped filter to separate not the entire operation of the system of Lindenberg to be incorporated into Sato. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jakob et al. (3,596,476).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763